Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 09/06/2019, 03/23/2020, and 07/01/2020 are being considered by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-6, 10, 12-17, 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over US20060174707, "Zhang" in view of JPH04371775A, “HASHIMOTO”.

Regarding claim 1, Zhang in Figs.1-6 discloses a system for analyzing water in a plumbing system (e.g. Fig.4: liquid carrying infrastructure 800 and drainage infrastructure 900), the system comprising: a first sensor(e.g. Fig.4 110) that is configured to measure pressure within a pipe (e.g.910/810 – DM110 comprises vibration sensor as disclosed in ¶0075 that are a type of pressure sensors) in the plumbing system (liquid carrying infrastructure 800 and drainage infrastructure 900) as a function of time (detectable signals as shown in Figs.2a-2d form a signature, both in time and frequency domain, that are independently useful for identify liquid flows) a second sensor(e.g.108) that is configured to measure the pressure within the pipe (e.g.910-810) in the plumbing system (e.g. 800/900) as a function of time; and a processor (100/120 and ¶0076) that is configured to determine a water (water leak 850 and for example in ¶0048 discloses that temperature sensor signal with vibration signal to determine the occurrence of an event that is likely to cause water damage) within the pipe (810/910) by analyzing (comparing different normal and abnormal signatures stored in the memory with any 

 Zhang fails to explicitly disclose, 1) to measure the pressure within the pipe as a function of time and 2) to explicitly disclose the state of the water comprises at least one of a prediction that the water within the pipe will freeze or a determination that the water within the pipe has frozen (although in ¶0048 and ¶0076 discloses detecting freezing temperatures and vibrational sensors to identify a damaging effect resulting freezing water).

HASHIMOTO in Figs 1-3 teaches 1) to measure the pressure within the pipe as a function of time( fig.2 and ¶0006 and ¶0010) and 2) the state of the water comprises at least one of a prediction that the water within the pipe will freeze or a determination that the water within the pipe has frozen (¶0014) that the water within the pipe will freeze or a 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use pressure measurements as a function of time to predict freezing state of water as taught by HASHIMOTO for Zhang’s control system and method. One of ordinary skill in the art would know the freezing state of water increases the possibility of damage or burst and using pressure measurements as a function of time to predict freezing state of water makes a plumbing system more reliable and better protected. 

Regarding claim 2, Zhang fails to further disclose the state of the water is determined by analyzing a slope of the pressure within the pipe as a function of time.

HASHIMOTO in figure 2 teaches the state of the water is determined by analyzing a slope of the pressure within the pipe 2,5 as a function of time (¶0005- detect freezing of water inside the heat exchanger and ¶0011-¶0012,the change in ΔP before and after freezing).

The reasons for combining and motivation are the same as recited in the rejection of claim 1.

Regarding claim 3, Zhang in view of HASHIMOTO further discloses the state of the water is determined by performing a spectral analysis of the pressure within the pipe as a function of time (e.g. Figs. 2a-2c and ¶0093-¶0094).

Regarding claim 4, Zhang in view of HASHIMOTO further discloses the state of the water is confirmed by analyzing temperature measurements (e.g. sensors 210 in Fig.4 and ¶0120) at least one of within a building that houses the pipe or outside of the building that houses the pipe.
Regarding claim 5, Zhang in view of HASHIMOTO further discloses a transmitter (¶0075 and FIG.1 DM 100 and DM: 102, 104, 108 and 110 in Fig.4) that is configured to transmit a sonar tone (¶0075 received by transducer module110 shown in Fig.1 for detecting vibration signal) toward the second location (e.g. Section 810 in Fig.4) that corresponds to the state (850 and ¶0039 or ¶0117-¶0119) of the water; and at least one of: a first receiver (e.g. 110 and ¶0117-¶0119) that is configured to receive the sonar tone after the sonar tone has been transmitted through the second location (leak location 850), or a second receiver (e.g.108) that is configured to receive the sonar tone after the sonar tone has been reflected at the second location (location of leak 850 on pipe 810), wherein the processor (¶0075-100/120 )is further configured to confirm the state of the water by analyzing (e.g. ¶0118 and¶0119) a signal corresponding to the sonar tone from at least one of the first receiver or the second receiver.

Regarding claim 6, Zhang in view of HASHIMOTO discloses the processor (100) is further configured to determine the second location (location of leak 850 on 810) that corresponds to the state of the water by analyzing the pressure within the pipe as a function of time (signal processing 120/100 compares any vibration signature that are in time or frequency domain with vibration signals to determine in locating the leak in case of burst pipes as an example ¶0117-¶0119).

Regarding claim 10, Zhang in view of HASHIMOTO further discloses the processor 100 is further configured to determine whether the pipe has burst (e.g. ¶0063) by analyzing the pressure within the pipe (e.g. 810) as a function of time (detectable signals as shown in Figs.2a-
Regarding claim 12, Zhang in Figs.1-6 discloses a method for analyzing water in a plumbing system(e.g. Fig.4: liquid carrying infrastructure 800 and drainage infrastructure 900), the method comprising: measuring, by a first sensor (e.g.Fig.4 110), pressure within a pipe (e.g.910/810 – DM110 comprises vibration sensor as disclosed in ¶0075 that are a type of pressure sensors) in the plumbing system (e.g. 800/900) as a function of time (detectable signals as shown in Figs.2a-2d form a signature, both in time and frequency domain, that are independently useful for identify liquid flows), wherein the first sensor (e.g.Fig.4 110) is arranged at a first location (910) within the plumbing system (e.g. 800/900) that is remote from a second location (e.g. 850/810) within the plumbing system(e.g. 800/900) that corresponds to a (water leak 850 and for example in ¶0048 discloses that temperature sensor signal with vibration signal to determine the occurrence of an event that is likely to cause water damage) within the pipe (e.g.810); measuring, by a second sensor (e.g. 108), the pressure within the pipe in the plumbing system as a function of time (¶0117-¶0119 and Figs. 3-4), wherein the second sensor (e.g. 108) is arranged at a third location (900) within the plumbing system (800/900) that is remote from the second location (810) within the plumbing system(800/900) that corresponds to the (water leak 850 and for example in ¶0048 discloses that temperature sensor signal with vibration signal to determine the occurrence of an event that is likely to cause water damage);  determining, by a processor (120/100), the (water leakage 850) by analyzing the pressure within the pipe as a function of time (detectable signals as shown in Figs.2a-2d form a signature, both in time and frequency domain, that are independently useful for identify liquid flows); and determining, by the processor (120/100), the second location (850/810) within the plumbing system (800/900) that corresponds to the (water leakage 850- (¶0058,¶0100,¶0114,¶0126) by triangulating measurements from the first sensor (110) and the second sensor (108).



HASHIMOTO in Figs 1-3 teaches determining the state of the water comprises at least one of a prediction that the water within the pipe (2, 5, 1) will freeze or a determination that the water within the pipe has frozen (¶0005- detect freezing of water inside the heat exchanger and ¶0011-¶0012, the change in ΔP before and after freezing).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to determining the state of the water comprises at least one of a prediction that the water within the Zhang’s pipe system and monitoring method as taught by HASHIMOTO. One of ordinary skill in the art would know the freezing state of water increases the possibility of damage or burst and using pressure measurements as a function of time to predict freezing state of water makes a monitoring system and method for a plumbing system to be more reliable and better protected. 

Regarding claim 13, Zhang fails to further disclose the state of the water is determined by analyzing a slope of the pressure within the pipe as a function of time.  
HASHIMOTO in figure 2 teaches the state of the water is determined by analyzing a slope of the pressure within the pipe 2,5 as a function of time (¶0005- detect freezing of water inside the heat exchanger and ¶0011-¶0012,the change in ΔP before and after freezing).
The reasons for combining and motivation are the same as recited in the rejection of claim 12.

Regarding claim 14, Zhang in view of HASHIMOTO further discloses the state of the water is determined by performing a spectral analysis of the pressure within the pipe as a function of time (e.g. Figs. 2a-2c and ¶0093-¶0094).

Regarding claim 15, Zhang in view of HASHIMOTO further discloses the state of the water is confirmed by analyzing temperature measurements (e.g. sensors 210 in Fig.4 and ¶0120) at least one of within a building that houses the pipe or outside of the building that houses the pipe.

Regarding claim 16, Zhang in view of HASHIMOTO further discloses a transmitting  (¶0075 and FIG.1 DM 100 and DM: 102, 104, 108 and 110 in Fig.4) a sonar tone (¶0075 received by transducer module110 shown in Fig.1 for detecting vibration signal) toward the second location (e.g. Section 810 in Fig.4) that corresponds to the state (850 and ¶0039 or ¶0117-¶0119) of the water by analyzing (e.g. Fig.4 and ¶0117-¶0119 discloses the signals and vibrations from different locations relevant to locations 108,110, and 850 are analyzed by microprocessor 100/120 to be compared by signatures) a signal corresponding to the sonar tone after at least one of: the sonar tone has been transmitted through the second location, or the sonar tone has been reflected at the second location (leak location 850).  

Regarding claim 17, Zhang in view of HASHIMOTO discloses by the processor 100, the second location (location of leak 850 on 810) that corresponds to the state of the water by analyzing the pressure within the pipe as a function of time (signal processing 120/100 compares any vibration signature that are in time or frequency domain with vibration signals to determine in locating the leak in case of burst pipes as an example ¶0117-¶0119).  

Regarding claim 21, Zhang in view of HASHIMOTO further discloses determining, by the processor 100, whether the pipe has burst (e.g. ¶0063) by analyzing the pressure within the pipe (e.g.810) as a function of time (detectable signals as shown in Figs.2a-2d form a signature, both in time and frequency domain, that are independently useful for identify liquid flows).

 
Claims 7, 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over "Zhang" in view “HASHIMOTO” and Netter (US4635668A, prior art of record).

Regarding claim 7, Zhang further disclose a valve that is connected to the pipe (VCM 156); and a transceiver (100) that is configured to send a signal.

Zhang fails to disclose to open the valve as a function of the state of the water.  

Netter teaches in Figs.1-2 a valve 20 that is connected to the pipe 22; and to open (freeze line control 10) the valve 20 as a function of the state of the water (Col.2 lines 36-41).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to send a signal to open the valve as taught by Netter in Zhang’s monitoring system. One of ordinary skill in the art would know when there is a potential for burst resulting freezing pipes the opening of valve increases the pipes protection.

Regarding claim 18, Zhang further disclose comprising sending, by a transceiver (Fig.1 110/100), a signal to a valve (e.g.VCM 150) that is connected to the pipe (800/900) as a function of the state of the water.  

Zhang fails to disclose to open the valve as a function of the state of the water.  

Netter teaches in Figs.1-2 a valve 20 that is connected to the pipe 22; and to open (freeze line control 10) the valve 20 as a function of the state of the water (Col.2 lines 36-41).

The reasons for combining and motivation are the same as recited in the rejection of claim 7.

Claims 8, 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over "Zhang" in view “HASHIMOTO” and “Dooley” (US 20170138023 A1, prior art of record)

Regarding claim 8, Zhang fails to further disclose: a heater that is configured to apply heat to the second location as a function of the state of the water.  

Dooley in Fig.1 teaches a heater (freezing prevention device 112) that is configured to apply heat (¶0023) to the second location as a function of the state of the water (e.g. ¶0021-fluid management system 100 including temperature sensors and controller 102 to apply heat to prevent freezing when pipes are in danger of freezing).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply heat as taught by Dooley to Zhang’s second location. One of ordinary skill in the art would know it reduce the potential damages from freezing and pipe bursts.

Regarding claim 19, Zhang fails to further disclose applying, by a heater, heat to the second location as a function of the state of the water. 



The reasons for combining and motivation are the same as recited in the rejection of claim 8.

  Claims 9, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over "Zhang" in view “HASHIMOTO” and  “Trescott” (US 9759632 B2, prior art of record).

Regarding claim 9, Zhang discloses the processor is further configured to determine whether the pipe has burst but fails to further disclose: a flow sensor that is configured to measure a flow of the water within the pipe and determine whether the pipe has burst by analyzing the flow of the water within the pipe.

Trescott teaches in Fig.6 a flow sensor 610 that is configured to measure a flow of the water 625 within the pipe 611 and determine whether the pipe has burst by analyzing the flow of the water within the pipe (at least in Abstract Trescott teaches using flow sensor for determining leak).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use Trescott’s flow sensor to determine whether Zhang’s pipe in location of leak has burst by analyzing the flow of the water within the pipe and determining a leak. One of ordinary skill in the art would know measuring flow improves detection and locating leakages in plumbing systems.

Regarding claim 20, Zhang discloses determining, by the processor, whether the pipe has burst but fails to further disclose: measuring, by a flow sensor, and determining, whether the pipe has burst by analyzing the flow of the water within the pipe. 

Trescott teaches in Fig.6 measuring, by a flow sensor 610, a flow of the water 625 within the pipe (611); and determining,  whether the pipe has burst by analyzing the flow of the water within the pipe (at least in Abstract Trescott teaches using flow sensor for determining leak).

The reasons for combining and motivation are the same as recited in the rejection of claim 9.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Fatemeh E. Nia whose telephone number is (469)295-9187.  The examiner can normally be reached on 9:00 am to 4:00 pm.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Macchiarolo can be reached on (571) 272-2375.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




FATEMEH NIA
Examiner
Art Unit 2856



/FATEMEH ESFANDIARI NIA/Examiner, Art Unit 2856                                                                                                                                                                                                        
/HERBERT K ROBERTS/Primary Examiner, Art Unit 2856